STRINGER, Judge.
K.T., a child, appeals the order adjudicating him to be delinquent. On the merits, we affirm KT.’s adjudication of delinquency but remand for correction of scrivener’s errors in the written order adjudicating K.T. delinquent. The written order omits that K.T. was found guilty after a trial and incorrectly identifies the charge as resisting arrest without violence. We remand and direct the trial court to correct the written order to properly reflect that a trial was held and that the trial court orally pronounced K.T. guilty of obstructing and opposing an officer without violence. K.T. need not be present. See Bell v. State, 635 So.2d 1080, 1081 (Fla. 2d DCA 1994).
Adjudication of delinquency affirmed. Remanded with directions to correct scrivener’s errors.
THREADGILL, A.C.J., and GREEN, ' J., Concur.